                 Case 18-11801-LSS             Doc 1028       Filed 12/19/18        Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
J & M SALES INC., et al.,                                        ) Case No. 18-11801 (LSS)
                                                                 )
                                  Debtors.1                      ) Jointly Administered
                                                                 )

             AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON DECEMBER 20, 2018 AT 2:00 P.M. (EASTERN TIME)

        The hearing will be held at the United States Bankruptcy Court for the District of
     Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

 MATTERS GOING FORWARD

 1.       Pegasus Notice (Mayaguez Mall) – Notice by Pegasus Trucking, LLC of Exercise of Non-
          Residential Real Property Lease Designation Rights Granted Pursuant to Asset Purchase
          Agreement Between Chapter 11 Debtors and Pegasus Respecting Real Property Located
          at Space #9 of the Mayaguez Mall, Mayaguez, Puerto Rico [Filed: 11/9/18] (Docket No.
          783).

          Response Deadline:        November 23, 2018 at 4:00 p.m. Eastern Time.

          Responses Received:

          a)      Objection of Empresas Puertorriqueñas de Desarrollo, Inc. to Notice by Pegasus
                  Trucking, LLC of Exercise of Non-Residential Real Property Lease Designation
                  Rights [Filed: 11/16/18] (Docket No. 832).




 1
          The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC
          (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC
          (4237); Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052);
          and Pazzo Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street, Gardena, CA
          90248.
 2
          Amended items appear in bold.


 DOCS_DE:222290.2 59942/002
                Case 18-11801-LSS       Doc 1028     Filed 12/19/18     Page 2 of 5



        Replies Filed:

        a)       Reply of Pegasus Trucking, LLC, to “Objection of Empresas Puertorriqueñas de
                 Desarrollo, Inc. to Notice by Pegasus Trucking, LLC of Exercise of Non-
                 Residential Real Property Lease Designation Rights” [Filed: 12/13/18] (Docket No.
                 985).

        Related Documents:

        a)       Notice of Hearing Regarding Notice by Pegasus Trucking, LLC of Exercise of Non-
                 Residential Real Property Lease Designation Rights Granted Pursuant to Asset
                 Purchase Agreement Between Chapter 11 Debtors and Pegasus Respecting Real
                 Property Located at Space #9 of the Mayaguez Mall, Mayaguez, Puerto Rico [Filed:
                 12/5/18] (Docket No. 936).

        Status: This matter will go forward.

2.      PPS/Swipe Emergency Motion – Priority Payment Systems’ and Swipe Payment
        Solutions’ Emergency Motion to Enforce Stipulated Order Re: Credit and Debit Card
        Processing Entered November 23, 2018 [Filed: 12/10/18] (Docket No. 965).

        Response Deadline:     December 19, 2018 at 12:00 p.m. Eastern Time.

        Responses Received:

        a)       Opposition of Pegasus Trucking, LLC to Emergency Motion of Priority
                 Payment Systems and Swipe Payment Solutions to Enforce Stipulated Order
                 Re: Credit and Debit Card Processing Entered November 23, 2018 [Filed:
                 12/19/18] (Docket No. 1025).

        b)       Debtors’ Response to Priority Payment Systems’ and Swipe Payment
                 Solutions’ Emergency Motion to Enforce Stipulated Order Re: Credit and
                 Debit Card Processing Entered November 23, 2018 [Filed: 12/19/18] (Docket
                 No. 1026).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

3.      9019 Motion with PPS/Swipe – Debtors’ Motion Pursuant to Sections 105(a) and 363(b)
        of the Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving Settlement
        Agreement with Priority Payment Systems and Swipe Payment Solutions [Filed: 12/14/18]
        (Docket No. 999).

        Response Deadline:     At or before the hearing.

        Responses Received: None as of the date hereof.


                                                 2
DOCS_DE:222290.2 59942/002
                Case 18-11801-LSS       Doc 1028     Filed 12/19/18   Page 3 of 5



        Related Documents:

        a)       [Signed] Order Granting Motion to Shorten Notice and Schedule Expedited
                 Hearing on Debtors’ Motion Pursuant to Sections 105(a) and 363(b) of the
                 Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving Settlement
                 Agreement with Priority Payment Systems and Swipe Payment Solutions [Filed:
                 12/17/18] (Docket No. 1001).

        b)       Notice of Hearing on (I) Debtors’ Motion Pursuant to Sections 105(a) and 363(b)
                 of the Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving
                 Settlement Agreement with Priority Payment Systems and Swipe Payment
                 Solutions; and (II) Motion to Shorten Notice and Schedule Expedited Hearing on
                 Debtors’ Motion Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 for an Order Approving Settlement Agreement with
                 Priority Payment Systems and Swipe Payment Solutions [Filed: 12/17/18] (Docket
                 No. 1007).

        c)       Notice of Filing of Revised Proposed Stipulated Order Re: Resolution of
                 Disputes Between Debtors and Priority Payment Systems/Swipe Payment
                 Solutions [Filed: 12/18/18] (Docket No. 1014).

        Status: This matter will go forward.

4.      Motion to Shorten re: 9019 Motion with PPS/Swipe – Motion to Shorten Notice and
        Schedule Expedited Hearing on Debtors’ Motion Pursuant to Sections 105(a) and 363(b)
        of the Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving Settlement
        Agreement with Priority Payment Systems and Swipe Payment Solutions [Filed: 12/14/18]
        (Docket No. 1000).

        Response Deadline:     At or before the hearing.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       [Signed] Order Granting Motion to Shorten Notice and Schedule Expedited
                 Hearing on Debtors’ Motion Pursuant to Sections 105(a) and 363(b) of the
                 Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving Settlement
                 Agreement with Priority Payment Systems and Swipe Payment Solutions [Filed:
                 12/17/18] (Docket No. 1001).

        b)       Notice of Hearing on (I) Debtors’ Motion Pursuant to Sections 105(a) and 363(b)
                 of the Bankruptcy Code and Bankruptcy Rule 9019 for an Order Approving
                 Settlement Agreement with Priority Payment Systems and Swipe Payment
                 Solutions; and (II) Motion to Shorten Notice and Schedule Expedited Hearing on
                 Debtors’ Motion Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code
                 and Bankruptcy Rule 9019 for an Order Approving Settlement Agreement with


                                                 3
DOCS_DE:222290.2 59942/002
                Case 18-11801-LSS      Doc 1028     Filed 12/19/18    Page 4 of 5



                 Priority Payment Systems and Swipe Payment Solutions [Filed: 12/17/18] (Docket
                 No. 1007).

        Status: This matter will go forward.

ADDITIONAL MATTER

5.      Pegasus Notice (Rainbow Southeast Leasing) – Second Notice by Pegasus Trucking,
        LLC of Exercise of Non-Residential Real Property Lease Designation Rights Granted
        Pursuant to Asset Purchase Agreement Between Chapter 11 Debtors and Pegasus of
        Assumption and Assignment to Rainbow Southeast Leasing, Inc. [Filed: 11/30/18]
        (Docket No. 923).

        Response Deadline: December 14, 2018 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Informal comments from landlord, DLC Management Regarding Store #586.

        b)       Limited Objection of WRI-AEW Lone Star Retail Portfolio, LLC to Second
                 Notice by Pegasus Trucking, LLC of Exercise of Non-Residential Real
                 Property Lease Designation Rights and Proposed Assumption and Assignment
                 of Lease to Rainbow Southeast Leasing, Inc. [Filed: 12/14/18] (Docket No.
                 994).

        c)       Limited Objection of DLC Management Corp. to Second Notice by Pegasus
                 Trucking, LLC of Exercise of Non-Residential Real Property Lease
                 Designation Rights Granted Pursuant to Asset Purchase Agreement Between
                 Chapter 11 Debtors and Pegasus of Assumption and Assignment to Rainbow
                 Southeast Leasing, Inc. [Filed: 12/14/18] (Docket No. 995).

        Related Documents:

        a)       Certification of Counsel Regarding Order Granting Assumption and
                 Assignment of Leases of Non-Residential Real Property from Debtors to
                 Rainbow Southeast Leasing and Granting Related Relief [Filed: 12/18/18]
                 (Docket No. 1022).

        Status: This matter will go forward.




                                                4
DOCS_DE:222290.2 59942/002
                Case 18-11801-LSS   Doc 1028    Filed 12/19/18    Page 5 of 5




 Dated: December 19, 2018                      PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware
                                               /s/ Peter J. Keane
                                               Richard M. Pachulski (admitted pro hac vice)
                                               Peter J. Keane (DE Bar No. 5503)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: rpachulski@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                               -and-

                                               KATTEN MUCHIN ROSENMAN LLP
                                               William B. Freeman (admitted pro hac vice)
                                               Karen B. Dine (admitted pro hac vice)
                                               Jerry L. Hall (admitted pro hac vice)
                                               575 Madison Avenue
                                               New York, NY 10022
                                               Telephone: (202) 940-8800
                                               Facsimile: (202) 940-8776
                                               Email: bill.freeman@kattenlaw.com
                                                       karen.dine@kattenlaw.com
                                                       jerry.hall@kattenlaw.com

                                               Attorneys for Debtors and Debtors in Possession




                                          5
DOCS_DE:222290.2 59942/002
